DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the claim recites “providing identification characteristics of.....” and “providing information of at least one target data point...”.  It is not clear from the limitations about who is providing the identification characteristics and one target data point to the building automation system (BAS). It is not possible to determine is it the HVAC system providing information or something else is providing information to the building automation system (BAS). For examination purposes, examiner interpreted the HVAC system is providing the identification characteristics and one target data point to the building automation system (BAS) in view of [0031] of the specification. 
Claims 2-4 and 9-10 depend on claim 1 therefore inheriting every limitation of claim 1, therefore rejected under 35 U.S.C. 112(b) for reasons discussed above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to abstract idea without significantly more. 
Step 1: Regarding claim 1 , the claim recites a data mapping method for an HVAC system that is a process which falls on the statutory categories of invention. 
Step 2A Prong One: Claim 1 and  recites “providing identification characteristics of at least one target object in the HVAC system, and obtaining information at least related to the target object,....to map physical topology of the HVAC system comprising target object”. As is evident from the background, the claimed limitation is about gathering data for a target object from a database as simple as a table based on target object  identification characteristics such as ID number or as simple as a name of the target object. In addition topology of the HVAC system could as simple as a drawing or schematic on a paper presenting the relationship among the HVAC components through lines and symbols. This limitation falls into the “mental process” group of abstract ideas, because the recited data gathering step and mapping data step are simple enough to be performed in human mind with the aid of pen and paper and side rule (to draw the lines showing relationship between the HVAC components) to help them perform the functionality of the claimed limitation. The use of such physical aid does not negate the mental nature of this limitation. Furthermore the claim recites, “providing information of at least one target data point of the HVAC system......obtaining data point data.....;” As is evident form the background of the claimed limitation, the limitation is about gathering/obtaining target data point based on given target data point of the HVAC system from a source as simple as a table This limitation falls into the “mental process” group of abstract ideas, because the recited data gathering step is simple enough to be performed in human mind with the aid of pen and paper to help perform the functionality of the claimed limitation.
Step 2A Prong Two: Beside the abstract ideas, the claim 1 recites “associating the obtained data point with the physical topology of the HVAC system to obtain physical link mapping data of the HVAC system.” This additional limitation is merely mapping the gathered data on to the corresponding HVAC component in the simple schematic drawing showing relationship between the HVAC components with each other, to show the state of the HVAC component on the schematic drawing. This mere mapping the gathered data step is necessary for use of the recited judicial exception (gathering target object data and information based on target object identification characteristics). This limitation in the claim 1 is thus insignificant extra-solution activity. The claim recites an additional element building automation system (BAS) from which data is gathered, but the BAS is recited so generically (no specific details are provided other than a generic system) is represents no more than mere tool used to gather data for the judicial exceptions. Even when viewed in combination, these additional limitation/element do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B: Claim 1 as a whole does not amounts to significantly more than the recited exception. The claim has 1 additional element which is the BAS. As explained previously BAS is merely used as a tool to perform data gathering for the judicial exception to obtain target data point and mapping the gathered data on the physical topology of the HVAC system. The use of the BAS in here is at best equivalent to “apply it” to the judicial exception. Mere instructions to apply/aid perform the judicial exception cannot provide an inventive concept. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, this limitation does not amount to significantly more. Even when considered in combination, the additional element/limitation represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.
Claim 2 recites, “storing the obtained physical topology......, outputting the obtained physical topology....in the form of a formal file”. This step of storing the obtained data and outputting the obtained data adds details to the abstract idea as insignificant extra-solution activity thus directed to judicial exception. There are no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Claim 3 recites “data interaction with the building automation system is performed via an application program interface (API).”This limitation adds detail to the abstract idea as insignificant extra-solution activity thus directed to judicial exception. There is one additional element application program interface but it is recited in high level of generality and thus would not integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Claim 4 recites, “the information of the target data point is information of at least one target data point of the target object, the identification characteristics comprise a name of the target object, and the information of the target data point is real-time data information or historical data information, which comprises temperature, pressure, flow rate, speed, humidity, power, and working status.” This limitation adds details to the abstract idea as insignificant extra-solution activity thus directed to judicial exception. There are no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.

Step 1: Regarding claim 5 , the claim recites a data mapping system for an HVAC system that is a process which falls on the statutory categories of invention. 
Step 2A Prong One: Claim 5 and  recites “according to provided identification characteristics of at least one target object in the HVAC system, and obtaining information at least related to the target object,....to map physical topology of the HVAC system comprising target object”. As is evident from the background, the claimed limitation is about gathering data for a target object from a database as simple as a table based on target object  identification characteristics such as ID number or as simple as a name of the target object. In addition topology of the HVAC system could as simple as a drawing or schematic on a paper presenting the relationship among the HVAC components through lines and symbols. This limitation falls into the “mental process” group of abstract ideas, because the recited data gathering step and mapping data step are simple enough to be performed in human mind with the aid of pen and paper and side rule (to draw the lines showing relationship between the HVAC components) to help them perform the functionality of the claimed limitation. The use of such physical aid does not negate the mental nature of this limitation. Furthermore the claim recites, “providing information of at least one target data point of the HVAC system......obtaining data point data.....;” As is evident form the background of the claimed limitation, the limitation is about gathering/obtaining target data point based on given target data point of the HVAC system from a source as simple as a table This limitation falls into the “mental process” group of abstract ideas, because the recited data gathering step is simple enough to be performed in human mind with the aid of pen and paper to help perform the functionality of the claimed limitation. Furthermore the claim recites controller having a processor and a memory. The recitation of controller with a processor and a memory does not negate the mental nature of these limitations because the claim here merely uses the controller with processor with memory as a tool to perform the otherwise mental process. 
Step 2A Prong Two: Beside the abstract ideas, the claim 1 recites “associating the obtained data point with the physical topology of the HVAC system to obtain physical link mapping data of the HVAC system.” This additional limitation is merely mapping the gathered data on to the corresponding HVAC component in the simple schematic drawing showing relationship between the HVAC components with each other, to show the state of the HVAC component on the schematic drawing. This mere mapping the gathered data step is necessary for use of the recited judicial exception (gathering target object data and information based on target object identification characteristics). This limitation in the claim 1 is thus insignificant extra-solution activity. The claim recites additional element building automation system (BAS) from which data is gathered, but the BAS is recited so generically (no specific details are provided other than a generic system) is represents no more than mere tool used to gather data for the judicial exceptions. Also the recitation of controller with processor and memory is also an additional element which is used to carry the out the limitations the above limitations that is gathering data and mapping data to physical topology of the HVAC system. But the controller with a processor and memory is recited in so generically (no details whatsoever provided other than that it is a “controller ”) that is represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. Even when viewed in combination, these additional limitation/elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B: Claim 5 as a whole does not amounts to significantly more than the recited exception. The claim has 1 additional elements BAS and controller with processor and memory. As explained previously BAS is merely used as a tool to perform data gathering for the judicial exception to obtain target data point and mapping the gathered data on the physical topology of the HVAC system. The use of the BAS in conjunction to a controller with processor with memory here is at best equivalent to “apply it” to the judicial exception. Mere instructions to apply/aid perform the judicial exception cannot provide an inventive concept. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, this limitation does not amount to significantly more. Even when considered in combination, the additional element/limitation represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.
Claims 6- 8 are not eligible for the reasons as discussed above in claims 2-4. 
Claim 9 recites “a control method for a HVAC system, which comprises the
step of using the physical topology of the HVAC system, the data point data, and/or the physical link mapping data obtained by the data mapping method for the HVA C system according to claim 1”, is not eligible for the reasons discussed above in claim 1. 

Claim 10 recites “a computer-readable storage medium, which is configured to
store instructions that, when executed, implement the data mapping method for the HVAC system according to claim 1”, is not eligible for the reasons discussed above in claim 1. In addition claim 10 recites “a computer-readable storage medium”. However, the usage of the phrase “computer-readable storage medium” is broad enough to include both “non-transitory” and “transitory” media. The specification further
explicitly does not limit the utilization of a non-transitory computer-readable medium (See specification, [0035] and [0036] where “computer readable storage medium” transitory and non-transitory mediums are discussed, however, readable medium is not defined). When the specification is silent, the BRI of a computer readable media and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. See Ex parte Mewherter, 2012-007962 (PTAB, 2013). Therefore, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 20200110377 A1) in view of Holaso et al. (US 20190204798 A1).
Regarding claim 1 Chatterjee et al. teaches, a data mapping method for a HVAC system ([0004]), comprising the steps of:
providing identification characteristics of at least one target object in the HVAC system (receiving object identifier of a particular installation of the building infrastructure item from the HVAC system1, [0087] and [0039]), and obtaining information at least related to the target object, according to the identification characteristics, from a building automation system (BAS) associated with the HVAC system to map a physical topology of the HVAC system comprising at least the target object (based on the object identifier received from the HVAC system, part of BMS, receive information related to the equipment such as equipment version, operating status, mapping of a monitoring point to a physical space representing HVAC system (topology) and other data from the BEMS-building automation system, [0087]);
providing information of at least one target data point of the HVAC system, and obtaining data point data comprising at least the target data point from the obtained information at least related to the target object or from the building automation system (AHU controller part of the HVAC system receiving control setpoints, commands and operating boundaries based on the object identifier from the BMS which is in communication with the BEMS-building automation system, [0063] and [0087]), according to the information of at least one target data point of the HVAC system (AHU controller sending information such as temperature measurements, valve and actuator positions and other feedback information back to BAS in communication with BEMS, [0063] and [0087]).
Chatterjee et al. does not explicitly teach associating the obtained data point data with the physical topology of the HVAC system to obtain physical link mapping data of the HVAC system. However Chatterjee et al. explicitly teaches to obtain from the BEMS relational information that is mapping of a monitoring point to a physical space and other object related information based on the object identifier, received from the BAS. All these received information of HVAC system can be mapped to HVAC topology.
Holaso et al. teaches, associating the obtained data point data with the physical topology of the HVAC system to obtain physical link mapping data of the HVAC system (HVAC topology (diagram showing relationship between HVAC components) showing corresponding data2 for each HVAC component in the physical space, annotated Fig. 1, [0027]-[0028] and [0065]-[0066], see also [0035]-[0036]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skilled in the art to apply the teachings of obtaining information and target data point data of target object based on identification characteristics of the target object from a building automation system as taught by Chatterjee et al. and associate the obtained data from the building automation system with the physical topology of the HVAC system to obtain physical link mapping data of the HVAC system as taught by Holaso et al. to provide ornamental design for display screens with animated graphical user interfaces where animation is based on obtained data for next generation building automation software as mentioned by Holaso et al. in [0022]. 
Chatterjee et al. teach:
[0087] The BEMS gateway 450 is structured to facilitate exchange and synchronization of data streams between one or more BMS 4003 and the BEMS 540 of FIG. 5. According to various embodiments, the data streams may include various identifiers (e.g., object identifiers), performance information (e.g., equipment version, configuration, operating status, etc.), relational information (e.g., a mapping of a monitoring point to a physical space), etc. These items can be associated with components of one or more BMS 400 and/or the BEMS 540 of FIG. 5. According to various embodiments, the data streams can include data in various formats decodable by the BEMS gateway450, such as electronic messages comprising plain text records and/or data files (e.g., batched plaintext records), XML files, web service messages (e.g., messages structured according to an electronic messaging format, such as representational state transfer (REST), simple object access protocol(SOAP), web service definition language (WSDL), JavaScript object notation (JSON), XML remote procedure call (XML RPC), etc.), and the like.

[0039] Some embodiments of the present disclosure provide methods and systems for auto detection of signature and native reference changes from data sources. In an example embodiment, the processor of the BEMS gateway system is configured to receive an electronic item comprising an object signature and corresponding to a building infrastructure item, such as space, equipment, monitoring point, etc. The electronic item is received from a source system, such as BMS. The processor is configured to validate the object signature, including determining, based on the object signature, a data source associated with the building infrastructure item. For each of the plurality of where each data object corresponds to a particular installation of the building infrastructure item, the processor is configured to determine a signature suffix associated with a current version and/or current configuration of the particular installation. The processor is configured to generate a validated object signature, including appending the signature suffix to the object signature. The processor is configured to identify a target computing system (e.g., a BEMS) and transmit the validated object signature to the target computing system (e.g., in the form of a representational state transfer (REST) message.) data objects from the data source, object signature.

[0063] In some embodiments, AHU controller 330 receives information from BMS controller 366 (e.g., commands, set-points, operating boundaries, etc.) and provides information to BMS controller 366(e.g., temperature measurements, valve or actuator positions, operating statuses, diagnostics, etc.).For example, AHU controller 330 can provide BMS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BMS controller 366 to monitor or control a variable state or condition within building zone 306.

	Holaso et al. teach:
[0027] FIG. 1 is a diagram of a display 101 showing a graphic screen 10 with a cutaway view showing a perspective of a heating, ventilation and air conditioning (HVAC) system 11, and data sensors and control components 30 proximate to and indicating data and parameter information of components shown in the perspective on screen 10.

[0028] A cursor 165 may be moved around on screen 10. For instance, one may right-click or mouse-over on a component, such as a heating coil 14, damper 27, fan 16, and
so forth, to get a pop-up tool-tip like an information card 166. For example, cursor 165 may be placed with a mouse on fan 16 to get a pop-up like information card 166 providing critical information about the fan to a user, such as runtime, number of starts, running amperes, and so on. The data presented may be defined an application profile for the associated piece of equipment depicted by a graphical element. 

[0066] The view of the one or more components may incorporate an animation of the one or more components. The animation of the one or more components may incorporate one or more items selected from a group consisting of movement and direction of air flows, air temperatures, rotation of fans, changing colors showing heating and cooling coil activity, dynamic updating indications of information at the data modules, and position changing of dampers.











    PNG
    media_image1.png
    722
    904
    media_image1.png
    Greyscale
Annotated Fig. 1
























	

Regarding claim 2 combination of Chatterjee et al. and Holaso et al. teach data mapping method for the HVAC system according to claim 1. In addition Chatterjee et al. teaches, further comprising the step of: storing the obtained physical topology of the HV AC system, the data point data, and/or the physical link mapping data in a database, and/or outputting the obtained physical topology of the HVAC system, the data point data, and/or the physical link mapping data in the form of a format file (saving all the obtained information including operational status, control setpoint, relational information and others in the database 512, [0100] and [0087]).

	Regarding claim 3 combination of Chatterjee et al. and Holaso et al. teach data mapping method for the HVAC system according to claim 1. In addition Chatterjee et al. teaches, wherein data interaction with the building automation system is performed via an application program interface (API) (“The API 530 is structured to programmatically exchange structured messages, data, instructions, etc. between the BEMS gateway 450 the BEMS 540...”, [0103]).

	Regarding claim 4 combination of Chatterjee et al. and Holaso et al. teach data mapping method for the HVAC system according to claim 1. In addition Chatterjee et al. teaches, wherein the information of the target data point is information of at least one target data point of the target object, the identification characteristics comprise a name of the target object, and the information of the target data point is real-time data information or historical data information, which comprises temperature, pressure, flow rate, speed, humidity, power4, and working status (based on target object identifier data obtained includes equipment version (name), performance, operating status, real time data such as temperature, valve positions, diagnostics and others, (see also Holaso et al. [0064] and annotated fig.1) and  [0087] and [0063]).
	Regarding claim 5, combination of claim Chatterjee et al. and Holaso et al. teach the claimed data mapping method for a HVAC system. Therefore together they teach the data mapping system for a HVAC system implementing the functional steps of the data mapping method for a HVAC system as discussed in claim 1. Claim 5 recites an additional limitation, wherein the data mapping system for the HVAC system is in communication with a building automation system (BAS) associated with the HV AC system and is provided with a controller, the controller comprises a processor and a memory for storing instructions (Chatterjee et al.  teaches an AHU controller (controller associated with HVAC system) in communication with BAS having a processor and memory which is in communication with BEMS-building automation system as taught in [0062] and [0069]). 
 
	Regarding claims 6-8, combination of claim Chatterjee et al. and Holaso et al. teach the claimed data mapping method for a HVAC system. Therefore together they teach the data mapping system for a HVAC system implementing the functional steps of the data mapping method for a HVAC system as discussed in claims 2-4.

	Regarding claim 9, combination of Chatterjee et al. and Holaso et al. teach a control method for a HVAC system, which comprises the step of using the physical topology of the HV AC system, the data point data, and/or the physical link mapping data obtained by the data mapping method for the HVAC system according to claim 1, (see [0087], [0039], and [0063] and Holaso et al. [0027]-[0028], [0065]-[0066] and annotated Fig.1).
	Regarding claim 10, combination of Chatterjee et al. and Holaso et al. teach a computer-readable storage medium, which is configured to store instructions that, when executed (non-transitory memory, [0004] of Chatterjee et al.), implement the data mapping method for the HVAC system according to claim 1 (see [0087], [0039], and [0063] and Holaso et al. [0027]-[0028], [0065]-[0066] and annotated Fig.1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leen et al. (US 20140041846 A1) teaches HVAC system with controller which makes decision to control the HVAC components based on relationship between the HVAC components with each other. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BMS has a HVAC system, see [0042].
        2 Data obtained from each of the HVAC component physically placed throughout the building/space is mapped to the corresponding HVAC component in the diagram showing relationship between HVAC component -physical HVAC topology that is available to the user via screen, see [0022] and claim 1. 
        3 HVAC system is part of the BMS. BEMS sends particular information to the BMS down to HVAC system based on object identification information received from the BMS. 
        4 Energy usage of a component presented to the user, see [0036] of Holaso et al.